           Case 1:21-cv-05968-VEC Document 11 Filed 09/03/21 Page 1 of 2

                                                                        USDC SDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC #:
                                                                        DATE FILED: 9/3/2021
 -------------------------------------------------------------- X
 DAN MILLER and BOBBI VIEGAS MILLER, :
                                                                :
                                              Plaintiffs,       :
                            -against-                           :
                                                                :   21-CV-5968 (VEC)
 MORNINGSIDE ADVISORS, LLC, AND                                 :
 ALFREDO CARRILLO,                                              :       ORDER
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 12, 2021, Plaintiffs commenced this action (Dkt. 1);

        WHEREAS on July 26, 2021, Plaintiffs filed affidavits reflecting timely service of a

summons and the Amended Complaint on Defendants (Dkt. 9, 10);

        WHEREAS an initial pretrial conference is scheduled for September 10, 2021 at 11:00

a.m. (Dkt. 8);

        WHEREAS Defendant Morningside Advisors, LLC failed to appear, answer, or

otherwise respond to the Amended Complaint by the August 6, 2021 deadline to do so, see Fed.

R. Civ. P. 12(a)(1);

        WHEREAS Defendant Alfredo Carrillo failed to appear, answer, or otherwise respond to

the Amended Complaint by the August 11, 2021 deadline to do so, see Fed. R. Civ. P. 12(a)(1);

        IT IS HEREBY ORDERED:

        1. The initial pretrial conference scheduled for September 10, 2021 is canceled.

        2. No later than September 24, 2021, Plaintiffs must apply for a default judgment

             against Defendants, consistent with the procedures described in Attachment A to the

             undersigned’s Individual Practices in Civil Cases.
       Case 1:21-cv-05968-VEC Document 11 Filed 09/03/21 Page 2 of 2




SO ORDERED.
                                           ________________________
Date: September 3, 2021                       VALERIE CAPRONI
      New York, New York                    United States District Judge




                                     2
